Citation Nr: 0216294	
Decision Date: 11/13/02    Archive Date: 11/25/02

DOCKET NO.  99-20 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for residuals of a dorsal 
spine injury, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel



INTRODUCTION

The veteran had active service from August 14, 1950, to April 
18, 1952. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision by 
which the RO continued a 20 percent evaluation for residuals 
of a dorsal spine injury.  The appeal was previously before 
the Board in March 2001, at which time it was remanded for 
additional development.  

Although the veteran requested a Board hearing in his 
September 1999 substantive appeal, and one was scheduled, the 
veteran failed to report for the hearing.


FINDING OF FACT

The veteran's residuals of dorsal spine injury include 
demonstrable deformity of a vertebral body and symptoms that 
equate to severe limitation of motion.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for residuals of a dorsal spine injury are not met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.14, 4.40, 
4.45, 4.71a, Diagnostic Codes 5010, 5285, and 5291 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that the severity of his dorsal spine 
disorder has increased and warrants a rating higher than the 
20 percent assigned.

Disability evaluations are determined by the application of a 
schedule of ratings, which is, in turn, based on the average 
impairment of earning capacity caused by a given disability.  
See 38 U.S.C.A. § 1155 (West 1991) and 38 C.F.R. § 4.1 
(2002).  Separate diagnostic codes identify the evaluations 
to be assigned to the various disabilities.  If there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (2002).  In assessing a claim for a higher 
rating, the history of the disability should be considered.  
See 38 C.F.R. §§ 4.1, 4.2 (2002); Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  

The RO granted service connection for a dorsal spine injury 
by a rating decision dated in September 1952.  The decision 
was based on a service medical record from November 1950 
showing treatment for upper back strain.  A September 1952 VA 
examination report reflects that the veteran indicated that 
the back injury was caused by his falling down a gangplank-a 
distance of about 20 feet-while helping to carry out 
garbage.  The RO assigned a noncompensable disability rating 
and the veteran appealed.  In a February 1984 decision the 
Board granted a 10 percent evaluation.  In August 1988 and 
February 1991, this decision was confirmed and continued.  
The veteran appealed the 1991 decision and the Board remanded 
the matter in April 1992 and August 1994.  In February 1996, 
the Board granted an increased rating to 20 percent.  The 
Board awarded 10 percent for deformity of the thoracic spine 
pursuant to Diagnostic Code 5285 and added that to the 
previously awarded 10 percent for residuals of a dorsal spine 
injury.  

The evidence of record includes outpatient treatment records 
from the Salisbury VAMC dated from February 1997 to July 2002 
and reports of VA examinations conducted in October 1998 and 
September 2001.  Of note in the outpatient treatment records 
are the assessments of degenerative disc disease of the 
spine, back kyphosis, scoliosis, and osteopenia.  In 
addition, a December 2000 medical note reflects the plan of 
using a back brace.  

Regarding the VA examination reports, the first report is 
notable for reporting demonstrable deep tendon reflexes at 
the knees and ankles on examination.  Marked kyphosis in the 
mid-dorsal spine was also reported.  Range of motion of the 
spine was 10 degrees backward extension, 30 degrees right and 
left lateral flexion, 20 degrees right and left lateral 
rotation, and 80 degrees forward flexion.  The examiner 
diagnosed residuals of injury with fractures of the dorsal 
spine and marked dorsal kyphosis.  Accompanying that report 
was a radiology report dated in October 1998 showing an 
impression of degenerative changes with kyphosis and mild 
scoliosis in the thoracic spine.  The most recent VA 
examination report reflects that the examiner reviewed the 
claims file.  The examiner noted that the veteran complained 
of pain in the middle and low back on turning, twisting, 
bending and lifting.  Pain occurred daily.  The physical 
examination revealed a pronounced dorsal kyphosis, with 
tenderness directly on palpation over the thoracic vertebra--
T9, T10, and T11.  There was tenseness, but no spasms below 
in the lumbar area, left and right.  The examiner reported 
that the veteran did not experience flares.  The veteran had 
discomfort below the thoracic spine when he rotated 20 
degrees right and 20 degrees to the left, and on bending 
forward.  When bending forward the veteran was stiff and 
uncomfortable at 40 degrees, but was able to flex forward to 
70 degrees.  The examiner noted that the veteran wore a back 
brace to the examination and a TENS unit.  The examiner 
diagnosed degenerative disease, lumbar spine with kyphosis 
and scoliosis.  The examiner commented that the veteran's 
spine was not ankylosed, but he had reduced painful motion.  
The examiner also found no spinal cord involvement from the 
veteran's injury.  The veteran did not require a neck brace 
and the veteran had sufficient strength, coordination, and 
use of his lower extremities.  He did not use leg or arm 
braces.  

Generally, all disabilities, including those arising from a 
single disease entity, are rated separately and then combined 
in accordance with 38 C.F.R. § 4.25.  However, the evaluation 
of the same "disability" or the same "manifestations" under 
various diagnoses is not allowed.  38 C.F.R. § 4.14 (2002).  
A claimant may not be compensated twice for the same 
symptomatology.  Brady v. Brown, 4 Vet. App. 203 (1993).  
This would result in the type of pyramiding explicitly 
proscribed by 38 C.F.R. § 4.14.  However, a veteran may have 
separate and distinct manifestations attributable to the same 
injury, which should be compensated under different 
diagnostic codes.  Fanning v. Brown, 4 Vet. App. 225 (1993).

The veteran's service connected residuals of thoracic spine 
injury have been rated as 20 percent disabling.  Under 
Diagnostic Code 5285 for residuals of fracture of vertebra, a 
100 percent disability rating is warranted where there is 
cord involvement and the claimant is bedridden or requires 
long leg braces.  38 C.F.R. § 4.71a.  A 60 percent disability 
rating is warranted where there is no cord involvement and 
there is abnormal mobility requiring a neck brace (jury 
mast).  In other cases, the residuals are rated in accordance 
with definite limited motion or muscle spasm, adding 10 
percent for demonstrable deformity of vertebral body.  Under 
Diagnostic Code 5291, either moderate or severe limitation of 
thoracic (dorsal) spine motion warrants a 10 percent 
disability rating, and there is no higher rating schedular 
rating available for limitation of motion.  Slight limitation 
of motion warrants a zero percent disability rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5291 (2002).

Regarding the rating for limitation of motion, because the 
veteran is already receiving the maximum possible rating 
under the code, a rating in excess of 10 percent is not 
warranted.  While the Board considered whether a higher 
rating was warranted on the basis of functional loss due to 
pain, weakness, fatigability, or incoordination under 38 
C.F.R. §§ 4.40 and 4.45, no such higher rating is possible in 
this case where the veteran is already receiving the maximum 
rating for limitation of motion.  This is so even when it is 
conceded that the veteran's problems with pain are tantamount 
to severe limitation of motion.  

Even though a higher rating under Diagnostic Code 5285 is 
possible, the evidence of record does not indicate that the 
veteran's dorsal spine disorder more nearly approximates the 
criteria for the higher rating.  Specifically, there is no 
evidence of cord involvement or the necessity for long leg 
braces.  Furthermore, although the Board acknowledges the 
veteran's contentions in his September 2002 statement to the 
effect that he is now wearing a neck brace, the criterion for 
a higher rating-that there be abnormal mobility requiring a 
neck brace-is not shown by this record.  The September 2001 
VA examiner indicated that there was no abnormal mobility 
requiring that the veteran wear a neck brace.  Similarly, the 
evidence does not show the veteran to be completely bedridden 
due to his thoracic spine disorder.  In fact, the VA examiner 
suggested that movement was beneficial for the veteran's back 
problems.  

As to the effect of the veteran's degenerative changes to the 
spine on the rating, the Board notes that traumatic arthritis 
is rated as degenerative arthritis, which is rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint involved.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2002).  Because 
the veteran's service-connected disability is already 
evaluated, in part, based on limitation of thoracic spine 
motion, and because it has been found to be compensably 
disabling, he cannot receive a separate disability rating due 
to arthritis.  See 38 C.F.R. § 4.14 (2002).  Consequently, 
the Board finds that the preponderance of the evidence is 
against the claim for a higher rating.  The 10 percent rating 
for deformity of vertebral body is added to the 10 percent 
for disability equating to severe limitation of motion and 
the result is a 20 percent rating.

Although the veteran has described various difficulties due 
to service-connected dorsal spine disability, the evidence 
does not show an exceptional or unusual disability picture as 
would render impractical the application of the regular 
schedular rating standards.  See 38 C.F.R. § 3.321 (2002).  
The current evidence of record does not demonstrate that his 
problems have resulted in frequent periods of hospitalization 
or in marked interference with employment.  § 3.321.  It is 
undisputed that this disability has an adverse effect on his 
ability to be employed, but it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (2002).  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of this issue 
to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.  

In adjudicating the veteran's claim, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (VCAA) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002)), which became effective during 
the pendency of this appeal.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA-November 9, 2000-or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. 
Cir. 2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).

The Board has also considered the final regulations that VA 
issued to implement these statutory changes.  See Duty to 
Assist, 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)).  These regulations likewise apply to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by VA 
as of that date, with the exception of the amendments to 
38 C.F.R. § 3.156(a) relating to the definition of new and 
material evidence and to 38 C.F.R. § 3.159 pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  A discussion of the 
pertinent VCAA and regulatory provisions follows.  

The VCAA, among other things, modified VA's duties to notify 
and assist claimants by amending 38 U.S.C.A. § 5103 ("Notice 
to claimants of required information and evidence") and 
adding 38 U.S.C.A. § 5103A ("Duty to assist claimants"). 

The VCAA's notice requirements include the requirement to 
notify an applicant of any information necessary to complete 
an application for benefits.  In this case, the veteran's 
application is complete.  There is no outstanding information 
such as proof of service, type of benefit sought, or status 
of the appellant or veteran, needed to complete the 
application.  Where a substantially complete application is 
filed, VA is required to notify the claimant of the evidence 
needed to substantiate the claim for benefits.  In this 
instance, the RO notified the veteran of evidence needed to 
substantiate the claim for benefits by letter dated in March 
2001.  Therein, the RO requested the veteran provide the 
names of any medical care providers who treated or evaluated 
him for his back at a facility referred to in the report of 
October 1998 VA examination, any treatment in December 1999, 
and any additional evidence he wants considered.  The RO also 
wrote that the veteran may submit statements from others who 
know of his condition.  Lastly, VA must notify a claimant of 
which portion of the information and evidence, if any, is to 
be provided by the claimant and which portion, if any, will 
be obtained by the Secretary on behalf of the claimant.  
38 U.S.C.A. § 5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 
45,630 (2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In the same March 2001 letter the veteran was notified that 
he needed to produce the requested evidence and that VA 
needed to assist him in obtaining evidence to substantiate 
his claim.  Therein, and in the February 1999 Board remand, 
the veteran was notified of the new obligations under VCAA 
and its implementing regulations.  He was told of the 
evidence VA would obtain.  In summary, the Board finds that 
no additional notice is required under the provisions of 
38 U.S.C.A. § 5103 and newly promulgated 38 C.F.R. 
§ 3.159(b).

The Board also finds that the requirements under VCAA's duty-
to-assist provision under 38 U.S.C.A. § 5103A have been 
satisfied.  The VCAA requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c), (d) (2002)).  
In this case, there is no outstanding evidence to be 
obtained, either by VA or the veteran.  As noted above, the 
veteran was requested to identify any healthcare providers 
who treated his back.  No response to that request was 
received.  Taken together, the Board is persuaded that there 
is no reasonable possibility that further development would 
unearth any additional relevant evidence.  Therefore, further 
development under the VCAA would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided). 


ORDER

Entitlement to a disability rating in excess of 20 percent 
for the veteran's residuals of dorsal spine injury is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

